Citation Nr: 1313068	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  09-12 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected cervical spine disability.  

2.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to service-connected cervical spine disability.  

3.  Entitlement to service connection for a bilateral foot disability, to include as secondary to service-connected cervical spine disability.  

4.  Entitlement to service connection for a low back disability, to include as secondary to service-connected cervical spine disability.  

5.  Entitlement to an increased rating for subluxation of C5 to C6, status post interbody fusion, C4-C5, currently rated as 20 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from May 6, 975, to June 4, 1976. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of the Veteran's claims file was subsequently transferred to the RO in Los Angeles, California. 

The claims for service connection on appeal have been recharacterized, as reflected on the page above, to reflect the fact that review of the record in the context of the Veteran's assertions raises the question of whether these claims should also be considered on the basis of secondary service connection.  

In March 2013, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of this hearing has been associated with the claims file.   

The claims for service connection on appeal addressed in the REMAND portion of the decision below require additional adjudication and development and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

By way of a statements received from the Veteran, to include in May and October 2012, he withdrew his appeal with respect to the issue of entitlement to an increased rating for subluxation of C5 to C6, status post interbody fusion, C4-C5.   

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran with respect to the issue of entitlement to an increased rating for subluxation of C5 to C6, status post interbody fusion, C4-C5, have been met.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).  Here in statements received from the Veteran, to include in May and October 2012, he indicated that he wished to withdraw his appeal with respect to the issue of entitlement to an increased rating for subluxation of C5 to C6, status post interbody fusion, C4-C5.  As such, there remain no allegations of errors of fact or law for appellate consideration with respect to the issue of entitlement to an increased rating for subluxation of C5 to C6, status post interbody fusion, C4-C5, and the appeal with respect to this issue must be dismissed.



ORDER

The claim for an increased rating for rating for subluxation of C5 to C6, status post interbody fusion, C4-C5 currently rated as 20 percent disabling is dismissed. 


REMAND

As indicated, the Board has found that the claims for service connection on appeal encompass entitlement on a secondary basis as set forth at 38 C.F.R. § 3.310.  The  RO has not conducted an initial adjudication on this basis, and to ensure due process to the Veteran, the RO will be directed below to conduct the initial adjudication of the claims for service connection on a secondary basis.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In this regard, while the Veteran's assertions have involved the contention that residuals of an automobile accident incurred in the line of duty in January 1975, in which he sustained a C4-C5 subluxation for which service connection was granted by a January 1977 rating decision, include knee, ankle, foot, and low back disabilities that warrant service connection on a direct basis as a result of "nerve damage" affecting the entire spine sustained in this accident but not detected at the time (See March 17, 2008, statement from Veteran and March 5, 2013, Hearing Transcript, pages 2, 26-28), these arguments, by implication, also raise the possibility of entitlement to service connection for the disabiities at issue as secondary to the service connected cervical spine injury incurred during the in-service automobile accident.  

In order to aid in the determination as to whether entitlement to service connection on a secondary basis is warranted for any of the disabiities at issue, the Board finds that a VA examination that includes medical opinions as to whether the Veteran has a knee, ankle, foot, or low back disability that is etiologically related to the service connected cervical spine disability is necessary in fulfill the duty to assist.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this regard, the Board notes that the August 2012 VA examination provided to assist in the adjudication of the claims for service connection at issue did not include opinions as to whether the Veteran has a knee, ankle, foot, or low back disability as a result of the service connected cervical spine disability.  

With respect to the matter of direct service connection, to the extent the August 2012 opinion with respect to this matter relied on the fact that the Veteran did not start complaining about any of the problems at issue until "31 years after he was discharged from service," thus implying that the Veteran also did not complain about any of the disabilities at issue during service, it has been held that an examination is inadequate when the examiner relies on the absence of evidence of disability in the service treatment reports to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  

Moreover, as there is evidence of right knee complaints and symptomatology during service (See November 1977 Physical Evaluation Board examination report in which the Veteran reported right knee pain "at the time of his discharge and prior to that time," with complaints of pain on patellofemoral compression and what appeared to be mild chondromalacia patellae and December 1977 Physical Evaluation Board Proceedings and Findings indicating that the Veteran was unfit for service due to disabilities to include right chondromalacia patella), the August 2012 VA examination finding that knee complaints were first shown 31 years after service, without reference to the physical evaluation board proceedings, renders the examination inadequate.  See Reonal v. Brown, 5 Vet. App. 458 (1993)(a medical opinion based on an inaccurate factual premise has no probative value).  

In addition, the August 2012 VA examination reports do not reflect consideration of positive evidence in the form of an April 2012 statement from the Veteran's father reflecting he and his wife's belief that the Veteran has pain in his feet, ankles, knees, and back that is the result of the in-service accident in 1975 and a May 9, 2012, VA outpatient treatment report, not physically of record but contained in the Virtual VA file (VA's electronic data storage system) that included the statement that "with [history] of these pains starting after the accident then the back and knee pain must stem from his military injury (and he should be service connected for it)."  Consideration of this positive evidence will be requested in the examination instructions below.  

Also considered in determining that a VA examination is necessary were the contentions set forth by the Veteran with respect to asserted inadequacies of the August 2012 VA examination in written argument presented in March 2013 and his desire to be provided another VA examination expressed therein and in testimony to the undersigned.  

Finally and with respect to any outstanding records which may be available, the miliary records of record include service treatment reports and medical and physical evaluation board proceedings.  Post service evidence of record includes VA clinical reports dated shortly after service in 1975 and 1976, to include a March 1976 VA hospital discharge report reflecting an anterior interbody fusion for the cervical spine injury sustained in the 1975 automobile accident.  There is no indication from review of the record, as well as testimony with respect to whether there are any such records that may be available in this regard solicited by the undersigned, that, given the several decades that have elapsed since that time, there would be any further contemporaneous treatment reports from the hospitalization and treatment rendered immediately after service.  The record also contains voluminous VA outpatient treatment reports, to include those contained in the Virtual File dated through June 2012.  These facts notwithstanding, in light of the necessary additional adjudication and development described above and in order to fully ensure that the duty to assist has been satisfied, the RO upon remand will be requested to conduct the appropriate action to obtain any additional records which may be available.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or non-VA treatment records pertinent to the disabilities for which service connection is claimed.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to submit such records, as provided.

2.  The RO should also arrange for an appropriate examination of the Veteran to determine the etiology of any current knee, ankle, foot, or low back disabilities (to specifically include whether there is a nexus to his service connected cervical spine disability).  The Veteran's claims files, to include this remand, must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide an opinion that responds to the following:

(a) Please identify (by medical diagnosis) each knee, ankle, foot, or low back disability found.

(b) As to each knee, ankle, foot, or low back diagnosed, please provide an opinion as to whether such is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) causally or etiologically related to the Veteran's service, to include the January 1975 automobile accident that occurred therein. 

In rendering these opinions, the examiner is to not base a negative opinion on the absence of relevant in-service symptomatology or pathology and is to consider the Veteran's complaints of continuity of appropriate symptomatology from service until the present time.  See Dalton, supra.  

The examiner is also requested in rendering the above opinions as to direct service connection to document consideration of the 1977 Physical Evaluation Board reports referencing right knee complaints; the April 2012 statement from the Veteran's father reflecting the belief that the Veteran has pain in his feet, ankles, knees and back as a result of the in-service accident in 1975; and the opinion within the May 9, 2012, VA outpatient treatment report contained in the Virtual File that the Veteran's back and knee pain must "stem" from his January 1975 accident and that he should be service connected for any disability associated therewith.

(c) As to each knee, ankle, foot, or low back diagnosed, please opine as to whether such is more likely than not, at least as likely as not, or less likely than not caused or aggravated by (increased in severity due to) the Veteran's service-connected cervical spine disability.  If the opinion is that any such disability was not caused by, but is aggravated by, the service-connected cervical spine disability, the examiner should specify, to the extent possible, the degree of disability (pathology/impairment) that is due to such aggravation.

If it is not possible to provide any requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinions. 

The opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims file must be provided to the examiner for review and the examiner must state in the examination report that the claims folder has been reviewed.

3.  After completion of the above, the RO should review the expanded claims file and determine whether the claims may be granted.  To the extent that any claim is denied, the RO should furnish the Veteran and his representative with an appropriate supplemental statement of the case that includes consideration, for any disability for which service connection is not granted, entitlement to service connection on a direct basis as well as secondary to the service-connected cervical spine disability.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


